 



Exhibit 10.1
LIMITED WAIVER AND AMENDMENT NO. 4
          This LIMITED WAIVER AND AMENDMENT NO. 4 (this “Amendment”), is dated
as of August 12, 2005, and is entered into by and among FLOWSERVE RECEIVABLES
CORPORATION, a Delaware corporation (“SPV”), FLOWSERVE US INC., a Delaware
corporation (“Flowserve”), FLOWSERVE CORPORATION, a New York corporation (the
“Provider” and together with SPV and Flowserve, the “Flowserve Entities”), the
funding sources party hereto as the financial institutions (the “Financial
Institutions”), JUPITER SECURITIZATION CORPORATION (together with the Financial
Institutions, the “Purchasers”), and JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as agent (the “Agent”) for the
Purchasers.
W I T N E S S E T H:
          WHEREAS, SPV, Flowserve, the Purchasers and the Agent are parties to
that certain Receivables Purchase Agreement, dated as of October 7, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“RPA”);
          WHEREAS, SPV and Flowserve are parties to that certain Receivables
Sale Agreement, dated as of October 7, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “RSA”);
          WHEREAS, the Provider executed a Performance Undertaking dated as of
October 7, 2004 in favor of SPV (as amended, restated, supplemented or otherwise
modified from time to time, the “Performance Undertaking” and together with the
RSA and the RPA, the “Agreements”);
          WHEREAS, pursuant to (a) Section 7.1(a)(i)(A) of the RPA, SPV is
required to deliver audited financial statements of the Provider and various
other accompanying documents within 100 days after the end of each fiscal year
of the Provider, (b) Section 4.1(a)(i)(A) of the RSA, Flowserve is required to
deliver audited financial statements of the Provider and various other
accompanying documents within 100 days after the end of each fiscal year of the
Provider and (c) Section 7(a)(1) of the Performance Undertaking, the Provider is
required to deliver audited financial statements of the Provider and various
other accompanying documents within 100 days after the end of each fiscal year
of the Provider;
          WHEREAS, pursuant to that certain Amendment No. 3 and Limited Waiver
dated as of March 10, 2005 by and among each of the parties hereto (the
“Existing Waiver”), the Agent and the Purchasers (as assignees of SPV’s
interests under the Performance Undertaking and the RSA) have waived, subject to
the terms and conditions of the Existing Waiver, any noncompliance with such
requirements under the Agreements with respect to the fiscal year ended
December 31, 2004 until September 30, 2005 and any consequences resulting from
such noncompliance during such period;
          WHEREAS, the Flowserve Entities have requested that the Agent and the
Purchasers (as assignees of SPV’s interests under the Performance Undertaking
and the RSA)

 



--------------------------------------------------------------------------------



 



extend such waiver of any noncompliance with such requirements under the
Agreements with respect to the fiscal year ended December 31, 2004 until
December 31, 2005 and any consequences resulting from such noncompliance during
such period;
          WHEREAS, the Agent and the Purchasers have agreed to grant such
limited waivers on the terms and conditions set forth herein; and
          WHEREAS, SPV, Flowserve, the Purchasers and the Agent desire to amend
the RPA on the terms and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the RPA.
          2. Limited Waiver.
          (a) Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of the Flowserve Entities herein
contained, the Agent and the Purchasers hereby temporarily waive (i) compliance
with the requirement (A) under Section 7.1(a)(i)(A) of the RPA that the
financial statements of the Provider for the fiscal year ended December 31, 2004
delivered pursuant to Section 7.1(a)(i)(A) of the RPA are audited and
accompanied by an opinion of PricewaterhouseCoopers LLP, (B) under
Section 4.1(a)(i)(A) of the RSA that the financial statements of the Provider
for the fiscal year ended December 31, 2004 delivered pursuant to
Section 4.1(a)(i)(A) of the RSA are audited and accompanied by an opinion of
PricewaterhouseCoopers LLP and (C) under Section 7(a)(1) of the Performance
Undertaking that the financial statements for the fiscal year ended December 31,
2004 delivered pursuant to Section 7(a)(1) of the Performance Undertaking are
audited and accompanied by an opinion of PricewaterhouseCoopers LLP, (ii) any
consequences or further affirmative obligations of any Flowserve Entity under
any Agreement resulting from such noncompliance, and (iii) any Amortization
Event, Potential Amortization Event, Termination Event or Potential Termination
Event arising from an event of default under any agreement or instrument
evidencing or governing Material Indebtedness of any Flowserve Entity or any of
their respective Subsidiaries arising solely from the failure to provide similar
financial information (or opinions or certifications thereof) or annual or
quarterly public filings during or for the fiscal year ended December 31, 2004
or for the first three fiscal quarters of the fiscal year ending December 31,
2005; in each case, during the period from the date all the conditions precedent
to this Amendment under Section 5 have been satisfied through and including the
earlier to occur of (a) the date of delivery of audited financial statements for
the fiscal year ended December 31, 2004 and accompanying independent public
accountant’s opinion in accordance with Section 7.1(a)(i)(A) of the RPA, Section
4.1(a)(i)(A) of the RSA and Section 7(a)(1) of the Performance Undertaking to
the Agent, and (b) December 31, 2005; provided, however, all waivers and
accommodations made to the Flowserve Entities in this Section 2(a) shall be
rescinded and be null and void and of no force and effect upon the commencement
by any holder of Material Indebtedness of any Flowserve Entity or any their
respective Subsidiaries of any action exercising rights with respect to
collateral or rights to accelerate arising from any default or

 



--------------------------------------------------------------------------------



 



event of default under any agreement or instrument evidencing or governing
Material Indebtedness any Flowserve Entity or any their respective Subsidiaries.
          (b) The waivers set forth in Section 2(a) (the “Waiver”) shall be
limited precisely as written and relate solely to the noncompliance or temporary
noncompliance, as the case may be, by the Flowserve Entities with the provisions
of the Agreements in the manner and to the extent described above, and nothing
in this Waiver shall be deemed to:
     1. constitute a waiver of compliance by SPV with respect to
(i) Section 7.1(a)(i)(A) of the RPA in any other instance or (ii) any other
term, provision or condition of the RPA or any other Transaction Document;
     2. constitute a waiver of compliance by Flowserve with respect to
(i) Section 4.1(a)(i)(A) of the RSA in any other instance or (ii) any other
term, provision or condition of the RSA or any other Transaction Document;
     3. constitute a waiver of compliance by the Provider with respect to
(i) Section 7(a)(1) of the Performance Undertaking in any other instance or
(ii) any other term, provision or condition of the Performance Undertaking or
any other Transaction Document; or
     4. prejudice any right or remedy that SPV, the Agent or any Purchaser may
now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Waiver) or may have in
the future under or in connection with any Agreement or any other Transaction
Document.
          Except as expressly set forth herein, the terms, provisions and
conditions of each Agreement shall remain in full force and effect and in all
other respects are hereby ratified and confirmed.
          3. Amendment to the RPA. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below, Exhibit I to the RPA is hereby amended
to amend and restate the definition of “Bank Credit Agreement” in its entirety
as follows:
     "Bank Credit Agreement” means that certain Credit Agreement dated as of
August 12, 2005 by and among Flowserve Corporation, certain “Lenders” from time
to time party thereto and Bank of America, N.A., as “Swingline Lender” and Bank
Group Agent, as the same may from time to time be amended, restated,
supplemented or otherwise modified.
     4. Representations and Warranties. Each of SPV, Flowserve and the Provider
represents and warrants, as to itself only and not as to the others, that:
          (a) The representations and warranties of the Flowserve Entities set
forth in Agreements (other than the representation and warranty of the Provider
set forth in first sentence of Section 6(d) of the Performance Undertaking with
respect to the June 30, 2004 financial statements of the Provider and its
consolidated Subsidiaries) are true, correct and complete on the date hereof as
if made on and as of the date hereof and there exists no Amortization Event,
Potential Amortization Event, Termination Event or Potential Termination Event
on the date hereof, provided, that, in the case of any representation or
warranty in any Agreement that

 



--------------------------------------------------------------------------------



 



expressly relates to facts in existence on an earlier date, the reaffirmation
thereof under this Section 4(a) shall be made as of such earlier date.
          (b) The execution and delivery by SPV, Flowserve and the Provider of
this Amendment has been duly authorized by proper corporate proceedings of SPV,
Flowserve and the Provider and each of this Amendment and each Agreement, as
amended by this Amendment, constitutes the legal, valid and binding obligation
of SPV, Flowserve and the Provider, as applicable, enforceable against such
Person in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.
          5. Conditions Precedent. This Amendment shall become effective as of
the date first written above upon the Agent’s receipt of each of the following:
          (a) counterparts of this Amendment executed by SPV, the Provider,
Flowserve and each Purchaser; and
          (b) counterparts of that certain Amendment No. 1 to Intercreditor
Agreement dated as of the date from each party hereto and the Bank Group Agent.
          6. Ratification. Each Agreement (in the case of the RPA, as amended
hereby) is hereby ratified, approved and confirmed in all respects.
          7. Reference to the Agreements. From and after the effective date
hereof, each reference any Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to such Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean such Agreement.
          8. Costs and Expenses. Each Flowserve Entity agrees to pay all
reasonable costs, fees and out-of-pocket expenses (including attorneys’ fees and
time charges of attorneys representing the Agent, which attorneys may be
employees of the Agent) incurred by the Agent in connection with the
preparation, execution and enforcement of this Amendment.
          9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          10. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
          11. Reaffirmation of Performance Undertaking. The Provider consents to
the execution by SPV and Flowserve of this Amendment, reaffirms all of its
obligations under the Performance Undertaking and acknowledges and agrees that,
after giving effect to this Amendment, the Performance Undertaking remains in
full force and effect and is hereby ratified and confirmed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date first
written above:

            FLOWSERVE RECEIVABLES CORPORATION
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Vice
President        FLOWSERVE US INC.
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Vice
President        FLOWSERVE CORPORATION
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Vice
President        JUPITER SECURITIZATION
CORPORATION
      By:   /s/ William W. Wood         Name:   William W. Wood        Title:  
Authorized Signatory        JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (Main Office
Chicago)), as a Financial Institution and as Agent
      By:   /s/ William W. Wood         Name:   William W. Wood        Title:  
Authorized Signatory     

 